DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to communication(s) filed on 4/29/21. 
There are a total of 20 claims pending in this application; of the previous 20 claims, claims 1, 4, 8, 12-13, 15 and 18-19 have been amended; claims 5, 7, 11, 14, 17, and 20 have been canceled; claims 22-27 have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 12-13, 15-16, 18-19, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin (US 20160104451) in view of Gray et al. (US 20130342672).

	As to claims 1 and 8 (using claim 8 as exemplary), Sahin teaches:

([0046] the camera has an image sensor)

a wearable device, (Fig 1A or 1B element 106 a motion sensor is housed in port 120b) comprising: 
a second sensor configured to collect motion data, ([0046] a motion sensor is housed in port 120b) the motion data corresponding to a motion of a body part of the user; ([0007], [00158], [0161-0162] detects motions of the wearer and/or motion of a wearers head)

a communication module configured to wirelessly transmit the first image to a receiving device; ([00148-00150]) 

a processor configured to detect a trigger event based on the motion data collected by the second sensor, the processor further configured to initiate capture of the first image by the first sensor upon detection of the trigger event. (Fig 12 element 1200 [0147], [0186] paragraph 147 (among others) states that the images may be captured … upon receipt of a software trigger) Sahin doesn’t explicitly teach: “wherein the trigger event corresponds to eye movement and/or pupil dilation” Gray teaches:

wherein the trigger event corresponds to eye movement and/or pupil dilation ([0031] detects eye gaze direction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sahin and Gray. The motivation would have been to be able to use a person’s eyes to trigger the image capture of Sahin in case the user is in danger and can’t use their hands or speak.

As to claim 15, Sahin teaches:

detecting a trigger event using a second sensor of a wearable device configured to collect motion data, the motion data corresponding to a relative motion between a user ([0007], [00158], [0161-0162] detects motions of the wearer and/or motion of a wearers head) and a processor of the wearable device, the processor configured to detect a trigger event based on the motion data collected by the second sensor; (Fig 12 element 1200 [0147], [0186])

capturing a first image by a first sensor upon detection of a trigger event (Fig 12 element 1200 and [0046], [[0147], [0186] paragraph 147 (among others) states that the images may be captured … upon receipt of a software trigger)

storing the first image on a memory (Fig 12 element 1202) of the wearable device; ([0049-0050], [0127], [0147-0148], [0163], [0184]) Sahin doesn’t explicitly teach: “wherein the trigger event corresponds to eye movement and/or pupil dilation” Gray teaches:

wherein the trigger event corresponds to eye movement and/or pupil dilation ([0031] detects eye gaze direction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sahin and Gray. The motivation would have been to be able to use a person’s eyes to trigger the image capture of Sahin in case the user is in danger and can’t use their hands or speak.

	As to claims 2, 9 and 16 (using claim 2 as exemplary), Sahin teaches:

wherein the first sensor is a visual camera, thermal imaging sensor, or Light Detection and Ranging (LiDAR) sensor. ([0046])

As to claims 4, 12 and 18 (using claim 4 as exemplary), Sahin teaches all of the limitations of claims 1, 8 and 15 as above. Sahin doesn’t explicitly teach: “wherein the second sensor is an eye movement sensor or a location sensor” Gray teaches:

([0028] and [0030-0031] teaches using a gaze (a user eyes dwelling at a specific location for a period of time) to trigger an event)

As to claims 6, 13 and 19 (using claim 6 as exemplary), Gray teaches:

wherein the trigger event corresponds with a fixation of a gaze of the user in a first direction for a period of time. ([0028] and [0030] teaches using a gaze (a user eyes dwelling at a specific location (direction) for a period of time) to trigger an event)

As to 22, 24 and 26 (using claim 22 as exemplary), Gray teaches:

wherein the eye movement sensor comprises a camera fixed upon the eyes of the user. ([0028]) and [0030-0031])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sahin (US 20160104451) in view of Gray et al. (US 20130342672) and further in view of Blum et al. (US 20160033792).

As to claim 10 Sahin and Gray teach all of the limitations of claim 8 as above. Sahin further teaches:

wherein the first sensor is arranged on a peripheral device ([0006] the wearable collection device contains the camera (peripheral device) Sahin and Gray don’t explicitly teach: “a field of view of the first sensor is controllable by the wearable device.” Blum teaches:

a field of view of the first sensor is controllable by the wearable device ([0091])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sahin, Gray and Blum. .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sahin (US 20160104451) in view of Gray et al. (US 20130342672) and further in view of Brayton (US 20180130321).

As to claim 21 Sahin and Gray teach all of the limitations of claim 1 as above. Sahin and Gray don’t explicitly teach: “wherein the wearable device is a set of headphones.” Brayton teaches:

wherein the wearable device is a set of headphones... ([0014])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sahin, Gray and Brayton. The further motivation would have been to be able to implement the invention of Sahin in a device (headphones) that are already widely used instead of creating a new device to implement the invention of Sahin in and also to be able to market to an established customer base that is already interested in headphones.

Claims 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin (US 20160104451) in view of Gray et al. (US 20130342672) and further in view of Liu et al. (US 20130093788).

As to claims 23, 25 and 27 (using claim 23 as exemplary), Sahin and Gray teach all of the limitations of claims 4, 12 and 18 as above. Sahin and Gray don’t explicitly teach: “wherein the eye movement sensor comprises one or more electrodes in contact with the skin of the user, wherein the electrodes are configured to measure electrical impulses indicative of eye movement and/or pupil dilation.” Liu teaches:

wherein the eye movement sensor comprises one or more electrodes in contact with the skin of the user, wherein the electrodes are configured to measure electrical impulses ([0052] teaches using electrical impulses indicative of eye movement to trigger execution of commands so there must be a connection to the skin)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sahin, Gray and Liu. The further motivation would have been to simplify design by being able to use a person’s eyes to trigger the image capture of Sahin in case the user is in danger and can’t use their hands or speak without the need of a camera fixed on the wearer’s eyes.

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments (on pages 6-7) with regard to the independent claim(s) 1, 8 and 15 rejected under 35 U.S.C. 103 that the Sahin reference does not teach/suggest “a wearable device configured to monitor the eye movement and/or pupil dilation of the eyes of the user, whether the monitoring occurs via a camera fixed upon the eyes of the user, electrodes in contact with the skin of the user, or via other means and/or devices” ; applicant's arguments have fully been considered, but are not found to be persuasive.
The applicant’s arguments regarding this are moot since the Sahin reference wasn’t used to teach this claimed feature. It is taught by the Gray reference as indicated above.
In response to applicant’s arguments (on page 7) with regard to the independent claim(s) 1, 8 and 15 rejected under 35 U.S.C. 103 that the Gray reference does not teach/suggest “a wearable device configured to monitor the eye movement and/or pupil dilation of the eyes of the user”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. Paragraph 73 of the instant application defines “eye movement” to include “that a user's gaze is fixated in a particular direction or orientation,” The Gray reference teaches at least in paragraphs 30-31 determining a gaze direction and triggering the device to unlock when an authorized user is 
In response to applicant’s arguments (on pages 7-8) with regard to the independent claim(s) 1, 8 and 15 rejected under 35 U.S.C. 103 that there is no motivation to combine the Sahin and Gray references; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. Paragraph 73 of the instant application defines “eye movement” to include “that a user's gaze is fixated in a particular direction or orientation,” The Gray reference teaches at least in paragraphs 30-31 determining a gaze direction and triggering the device to unlock when an authorized user is determined to be gazing at the device more than a threshold period of time. The combination of Sahin and Gray would modify Sahin to include an obviously necessary front camera in the Sahin device in order to detect the users gaze. If a user’s gaze unlocks a device multiple commands can be carried out including today’s well-known voice commands to assist a person in trouble (see paragraphs 43-44) by, for example, calling 911 in an emergency situation.
The applicant’s arguments that the dependent claims are allowable because the independent claims they depend from are allowable are moot since the independent claims stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONALD MODO/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181